[Cite as Mounts v. Guernsey Cty. Children Servs., 2022-Ohio-4372.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


ROBERT MCDAY MOUNTS, JR.,                            :         JUDGES:
                                                     :         Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                         :         Hon. W. Scott Gwin, J.
                                                     :         Hon. Craig R. Baldwin, J.
-vs-                                                 :
                                                     :
GUERNSEY COUNTY CHILDREN                             :         Case No. 22CA000026
SERVICES, ET AL.,                                    :
                                                     :
        Defendants - Appellants                      :         OPINION



CHARACTER OF PROCEEDING:                                       Appeal from the Guernsey County
                                                               Court of Common Pleas, Case No.
                                                               20-PI-197


JUDGMENT:                                                      Affirmed


DATE OF JUDGMENT:                                              December 5, 2022


APPEARANCES:

Defendant-Appellant

MARVIN BENSON #A756728, Pro Se
Mansfield Correctional Institution
1150 North Main Street
Mansfield, Ohio 44901
Guernsey County, Case No. 22CA000026                                        2


Baldwin, J.


      {¶1}    Appellant, Marvin Benson, appeals the decision of the Guernsey County

Court of Common Pleas denying his request for access to grand jury minutes and

transcripts. Appellees are Robert McDay Mounts, Jr., Individually and as Administrator

of the Estate of W.M., Miranda Delancey, Sarah Darby, Tiera Rockaway and Chad Kerns.

We have not received a brief from any appellee in this matter.


                    STATEMENT OF THE FACTS AND THE CASE


      {¶2}    Robert McDay Mounts, Jr., Individually and as Administrator of the Estate

of W.M., filed a wrongful-death action in the matter below, contending that Benson and

the balance of the Appellees shared responsibility for the death of a minor, W.M. With

regard to Benson, Mounts alleged that Benson assaulted and abused W.M. causing him

severe physical injury and death (Amended Complaint, ¶¶ 49-50). Mounts also alleged

that Benson was convicted of the murder of W.M. in the Guernsey County Court of

Common Pleas.

      {¶3}    Benson was convicted of two counts of felony murder (R.C. 2903.02), two

counts of involuntary manslaughter (R.C. 2903.04(A)), felonious assault (R.C.

2903.11(A)(1)), and endangering children (R.C. 2919.22(B)(1)), and was sentenced to a

term of incarceration of 15 years to life. State v. Benson, 5th Dist. Guernsey

No. 19CA00009, 2020-Ohio-1258, ¶ 1. He appealed the conviction and his sentence to

this court and we affirmed the decision of the trial court. Id. at ¶ 62. Benson pursued

further appeal in the Supreme Court of Ohio and that court declined to accept jurisdiction.

08/18/2020 Case Announcements, 2020-Ohio-4045, p. 4.
Guernsey County, Case No. 22CA000026                                          3


       {¶4}   On April 15, 2020, Mounts filed the complaint in this matter. On June 16,

2020, appellant filed a Petition to Vacate or Set Aside Judgment of Conviction and

Sentence pursuant to R.C. 2953.21 in his criminal case. Upon the motion of appellant's

counsel the trial court in this matter stayed the proceedings “until attorney visits resume

at the correctional institution where Defendant is confined, and/or the jurisdictional appeal

in Ohio Supreme Court Case No. 2020-0709 is concluded, whichever occurs later.”

(Entry, June 17, 2020).

       {¶5}   Benson, on January 10, 2022, filed a pro se Motion for Access to Public

Records Pursuant to R.C. 149.43(B)(8). In his motion, Benson alleged that he needed the

records for use in the pending Petition to Vacate or Set Aside Judgment of Conviction

and Sentence pursuant to R.C. 2953.21 and also to defend himself in this matter.

       {¶6}   The trial court denied the motion stating, in relevant part, as follows: “The

Court, on June 17, 2020, upon Motion of Defendant's Attorney, Dennis C. Belli, stayed

proceedings on Defendant's Petition for Post-Conviction Relief until attorney visits

resume at the correctional institution where Defendant is confined, and/or the

jurisdictional appeal in Ohio Supreme Court Case No. 2020-0709 is concluded, whichever

occurs later. Therefore, Defendant's Motion for Access to Public Records is hereby

DENIED.”

       {¶7}   Benson filed a notice of appeal of the trial court’s denial of his request

alleging that the trial court erred and abused its discretion in failing to find that the

defendant presented a justiciable claim for accessing public records pursuant to R.C.

149.43(b)(8). We affirmed the trial court’s decision finding that Benson “failed to specify

exactly what documents that he was requesting and only vaguely referred to “public
Guernsey County, Case No. 22CA000026                                           4


documents.” Without information as to what documents that appellant was requesting,

the trial court could not determine if such documents were necessary to support a

justiciable claim. We find, therefore, that the trial court did not err in denying appellant's

motion.” State v. Benson, 5th Dist. Guernsey No. 22CA00005, 2022-Ohio-2126, ¶¶ 24-

26

       {¶8}   Benson filed several motions in the trial court, but the only pleading relevant

to this appeal is his June 6, 2022 pleading captioned Motion for the Production of Grand

Jury Minutes in which he requests “a copy of grand jury minutes and transcripts in case

18-CR-98, and 19-CR-280 from the Court of Common Pleas of Guernsey County,

Ohio.” Benson attached to that motion what he describes as an indictment of Tiera Nicole

Mounts. The document is captioned Summary of Indictment, references case 19-CR-280,

and lists thirty-three counts for several different offenses, including murder. The victim or

victims of the offenses are not described in the indictment and the indictment is not

verified by the Clerk. The indictment is not timestamped or otherwise dated and Benson

does not offer any evidence describing what action was taken with regard to the

indictment.

       {¶9}   Benson seeks the minutes and the transcript of the grand jury for use in his

defense in the civil action. He speculates that this information will demonstrate that after

he was convicted the grand jury indicted Tiera Mounts for the same crimes and that the

grand jury documents are vital to his defense. He asserts that the indictment “shows that

the State believed and convinced the grand-jury that Tiera Rockaway (aka Mounts)

committed these offenses therefore showing Defendant Marvin Benson did not commit
Guernsey County, Case No. 22CA000026                                           5


the offenses he is now being sued for.” (Motion for the Production of Grand Jury Minutes,

June 6, 2022, p. 7).

         {¶10} No party responded to Benson’s motion and the trial court ruled against him:

“The Court finds that the Defendant has not shown a particularized need pursuant to State

v. Greer, 66 Ohio St.3d 139 (1981). Therefore, the Court DENIES (sic) Defendant's

Motion for the Production of Grand Jury Minutes and Transcripts.” (Nunc Pro Tunc Entry,

Aug. 15, 2022, p. 3). Benson filed a notice of appeal and submitted one assignment of

error:

         {¶11} “I. THE TRIAL COURT ERRORED (sic) AND ABUSED ITS DISCRETION

IN FAILING TO FIND THAT THE DEFENDANT PRESENTED A PARTICULARIZED

NEED FOR THE DISCLOSURE OF THE PRODUCTION OF GRAND JURY MINUTES

AND TRANSCRIPTS.”

         {¶12} We have not received briefs from any appellee and the matter is now ripe

for our review.


                                 STANDARD OF REVIEW


         {¶13} “[A] court called upon to determine whether grand jury transcripts should be

released necessarily is infused with substantial discretion.” In re Petition for Disclosure of

Evidence Presented to Franklin Cnty. Grand Juries in 1970, 63 Ohio St.2d 212, 217, 407

N.E.2d 513 (1980) quoting Douglas Oil Co. of California v. Petrol Stops Northwest, 441

U.S. 211, 223, 60 L.Ed.2d 156, 99 S.Ct. 1667 (1979). A trial court's mistake of law or error

in judgment is not sufficient to constitute an abuse of discretion. Woodstream Dev. Co. v.

Payak (1994), 93 Ohio App.3d 25, 27.” In re Petition For Disclosure of Evidence
Guernsey County, Case No. 22CA000026                                         6


Presented To Certain Cuyhoga Cnty. Grand Juries In 1993, 8th Dist. Cuyahoga

No. 69941, 1997 WL 83118, *2 See Also State v. Greer, 66 Ohio St.2d 139, 148, 420

N.E.2d 982 (1981)

       {¶14} We will review the trial court’s decision for an abuse of that discretion and

we will not disturb the decision unless “we conclude it is unreasonable, arbitrary, or

unconscionable.” Castlebrook Ltd. v. Dayton Properties (1992), 78 Ohio App.3d 340, 346.


                                        ANALYSIS


       {¶15} Benson requested copies of grand jury minutes and transcripts from two

cases and that request was denied when the trial court found that Benson did not show

a particularized need for those documents. Benson contends that the trial court abused

its discretion by arriving at that conclusion and that his request did show a particularized

need for the records. He “intends to show that this case is not a murder case at all yet

something completely different then (sic) what he has been convicted of due to a void

indictment against him” and to show that the state “did not investigate the case” and that

“the death of W.M. is not even a murder case.” In support of his argument, Benson

contends that “there is conflicting evidence of another indictment of Defendant Tiera

Rockaway (aka Mounts) stating she has committed the same murder that Defendant

Benson has already been indicted and convicted of.” (Appellant’s Brief, p. 5, 6)

       {¶16} Before addressing the request for the grand jury minutes and transcripts,

we must address the status of the civil case and how Benson’s conviction impacts the

claim against him.
Guernsey County, Case No. 22CA000026                                          7


       {¶17} The complaint in this matter alleges that Benson was convicted of the

murder of W.M. Appellant concedes in his brief that he was arrested for the death of W.M.,

charged and convicted of felony murder based on endangering children, felony murder

based on felonious assault, involuntary manslaughter based on endangering children,

involuntary manslaughter based on felonious assault, felonious assault, and endangering

children.   Benson filed an appeal and the conviction was affirmed.               Under the

circumstances, Mounts has a claim for damages arising from the violation of the criminal

statutes and Benson is precluded “from denying in the subsequent civil proceeding any

fact essential to sustaining that judgment.” R.C. 2307.60(A)(2). The statute provides an

exception to this prohibition, but only if Benson “can demonstrate that extraordinary

circumstances prevented [him] from having a full and fair opportunity to litigate the issue

in the criminal proceeding or other extraordinary circumstances justify affording [him] an

opportunity to relitigate the issue.” Id.

       {¶18} Benson does not contend that he did not have a “full and fair opportunity to

litigate the issue in the criminal proceeding” nor does he point to any extraordinary

circumstances to justify relitigating the issue. During the trial of the criminal charges, he

attempted to “call nineteen witnesses to demonstrate Tiera had a history of violence

against W.M., and create a reasonable doubt Appellant was the perpetrator of the blow

which caused W.M.'s death” State v. Benson, 5th Dist. Guernsey No. 19CA00009, 2020-

Ohio-1258, ¶ 16. He argued on appeal that the trial court erred in excluding testimony

“concerning Tiera's character and propensity for violence against W.M.” Id. at ¶ 15. We

denied the assignment of error and noted that “substantial evidence of acts of violence

by Tiera came into evidence” and that Benson’s “jail phone calls and police interview
Guernsey County, Case No. 22CA000026                                             8


included evidence of Tiera's prior acts of violence toward W.H.,(sic) both inside and

outside the three-day time period set by the trial court.” Id. at ¶¶ 33, 34.

       {¶19} We find that Benson did have a full and fair opportunity to litigate the issue

of Tiera’s responsibility for W.M.’s death and that he has not shown any extraordinary

circumstances that would justify relitigating that issue. Consequently, Benson is

precluded “from denying in the subsequent civil proceeding any fact essential to

sustaining that judgment.” R.C. 2307.60(A)(2). This prohibition undermines Benson’s

ability to obtain grand jury records.


       “Deliberations of the grand jury and the vote of any grand juror shall not be

       disclosed. Disclosure of other matters occurring before the grand jury may

       be made to the prosecuting attorney for use in the performance of his duties

       only pursuant to this rule. A grand juror, prosecuting attorney, interpreter,

       court reporter, or typist who transcribes recorded testimony, may disclose

       other matters occurring before the grand jury, only when so directed by the

       court preliminary to or in connection with a judicial proceeding * * *.


Crim. R. 6(E).


       {¶20} A trial court may order disclosure of matters occurring before the grand jury,

but only when “the ends of justice require it and there is a showing by the defense that a

particularized need for disclosure exists which outweighs the need for secrecy.”

(Paragraph three of the syllabus in State v. Patterson, 28 Ohio St.2d 181, 277 N.E.2d

201, approved and followed.) State v. Greer, 66 Ohio St.2d 139, 420 N.E.2d 982 (1981)

syllabus, paragraph 2. And, “[w]hether particularized need for disclosure of grand jury
Guernsey County, Case No. 22CA000026                                           9


testimony is shown is a question of fact; but, generally, it is shown where from a

consideration of all the surrounding circumstances it is probable that the failure to disclose

the testimony will deprive the defendant of a fair adjudication of the allegations placed in

issue by the witness' trial testimony.” Id. at Syllabus, paragraph 4.

       {¶21} Benson contends that his particularized need arises from his contention that

Tiera Mounts has been indicted for the same offense. The document attached to

Benson’s motion for the transcript does show an indictment of Tiera Mounts for several

offenses, including murder, but provides no detail regarding the victim. Benson also does

not offer any details regarding the status of the indictment or any charges against Tiera

Mounts. Further, we find that Tiera Mounts may be charged with the death of W.M. as

an accomplice under R.C. 2923.03, which may be stated under the terms of that statute

or in terms of the principal offense. The fact that this indictment exists, therefor, does not

demonstrate any inconsistency in the evidence or any material defect in the

proceedings. These facts, when considered in the context of the impact of R.C. 2307.60

confirm that Benson has not shown a particularized need for the grand jury records and

that it is not probable that the failure to disclose the testimony will deprive the defendant

of a fair adjudication of the allegations placed in issue by the witness' trial testimony.

Instead, it appears that Benson seeks to relitigate his conviction after a trial and two

appeals.

       {¶22} Benson’s assignment of error is denied.
Guernsey County, Case No. 22CA000026                                   10


      {¶23} The decision of the Guernsey County Court of Appeals is affirmed.


By: Baldwin, J.

Wise, Earle, P.J. and

Gwin, J. concur.